Citation Nr: 1404116	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-01 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel 


INTRODUCTION

The Veteran served on active duty from February 2003 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In August 2013, the Veteran and his wife testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

The issues of entitlement to service connection for tinnitus and an acquired psychiatric disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss.  The Veteran served in Iraq from January 2005 to December 2005, and from March 2007 to May 2008.  He has asserted that his current hearing loss began during his second tour of duty in Iraq as a result of exposure to acoustic trauma in the form of mortar rounds and M16 rifle fire, to which he was exposed for 2 to 3 months.  The Veteran has additionally indicated that he was provided with hearing protection devices in Iraq which he used, although they did not adequately block out the loud noise.  The Veteran's DD Form 214 shows his military occupational specialty was "automated logistical."

VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

On an in-service reference audiogram, dated in March 2006, prior to the Veteran's second deployment to Iraq, pure tone air conduction thresholds were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
0
LEFT
5
0
5
0
10

In May 2008, subsequent to the Veteran's second deployment to Iraq, audiological testing was performed, and pure tone air conduction thresholds were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
15
5
5
5
LEFT
15
10
15
20
20

The Veteran was required to sign that he was aware of the change in his hearing acuity since the March 2006 audiogram, and indicated that he would seek care for hearing loss with VA.  

On the Veteran's July 2008 Report of Medical Examination at separation, pure tone air conduction thresholds were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
15
5
5
5
LEFT
15
10
15
20
20

It appears that the separation examination report merely transcribed the findings from the May 2008 audiogram.  The Veteran was diagnosed as having bilateral hearing loss at that time.  

Following separation from service, the Veteran was provided with a VA audiological examination in September 2008.  Audiological testing was performed, and pure tone air conduction thresholds were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
25
LEFT
15
15
15
20
30

The pure tone threshold average was 16.3 in the right ear and 20 in the left ear.  Using the Maryland CNC word list, speech recognition was 96 percent in the right ear and 100 percent in the left ear.  As a result, the audiologist found that the Veteran had no hearing problems, and, therefore, there was no pathology to render a diagnosis.  

The Veteran recently submitted an audiogram conducted by a private audiologist in September 2013.  Audiological testing was performed, and pure tone air conduction thresholds were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
20
N/A
35
LEFT
25
20
20
N/A
35

The Board notes that the September 2013 private audiogram appears to document a deterioration of the Veteran's hearing acuity in the 500, 1000, 2000, and 4000 Hertz frequencies when compared to the results of his September 2008 VA audiological examination.  However, because the September 2013 private audiogram did not include audiometric data for the 3000 Hertz frequency, and because speech recognition percentages were not given at that time, it cannot be used to determine whether the Veteran can be diagnosed as having an impaired hearing disability as defined by VA regulation.  

Given that the results of the September 2013 private audiogram suggest a worsening of hearing acuity since the September 2008 VA examination report, and since the Veteran has testified that his hearing has worsened since the September 2008 VA examination, the Board finds that VA is required to afford the Veteran a contemporaneous VA examination to assess the current severity of his bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that he identify any outstanding records pertaining to his bilateral hearing loss that are not already of record.  After obtaining the necessary authorization forms from the Veteran, the RO should obtain any pertinent records and associate them with claims file.  Any negative response should be associated with the claims file.  

2.  Schedule the Veteran for a VA audiology examination to determine the current nature and etiology of his bilateral hearing loss.  Ask the examiner to review the claims file in conjunction with the examination, especially the Veteran's competent and credible lay statements as to his in-service acoustic trauma and bilateral hearing loss; and interview the Veteran as to the nature and approximate onset of bilateral hearing loss, as well as his history of military, post-service occupational, and post-service recreational noise exposure.  Based on review of the Veteran's claims file as well as findings derived from the examination, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is etiologically related to his military service.  A complete and thorough rationale must be provided for all opinions provided.

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished; testing of the hearing acuity of both ears should be completed.  The findings of pure tone decibel loss at 1000, 2000, 3000, and 4000 Hertz must be numerically reported, and speech discrimination percentage results derived using the Maryland CNC word list must be reported.  

4.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

5.  The RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



